EVAN A. EVANS, Circuit Judge,
if the order of July 5, 1916, here under consideration, was determinative merely of bankrupt’s petition bearing date May 6, 1916, to dissolve a temporary injunction entered May 5, 1916, we are convinced that the trustee’s position is untenable. A temporary restraining order made on application for a temporary injunction in any suit pending is not a final determination of tiie issues involved. Such an order is not res judicata of the issues temporarily disposed of thereby. Black on Judgments (2d Ed.) § 695.
Upon a careful consideration of all ‘the orders made and proceedings had in this bankruptcy matter, we are convinced that the District Court, by its order of July 5, 1916, disposed of no matter other Ilian the bankrupt’s petition of May 6, 1916, which sought dissolution of the temporary injunction, and the order of July 6, 1916, is therefore not res judicata as to1 the title to the property here in controversy.
The decree of the District Court, confirming the order of the referee hearing date July 28, 1916, is reversed, with directions to proceed to determine the title to the property in controversy.